Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US Pub. No. 2018/0013100 A1), hereafter referred to as Yim, in view of Kawato (JP2008243379-A, published 10/9/2008, including English translation provided).

As to claim 1, Yim discloses an organic light-emitting display apparatus (fig 11 and [0041]) comprising:
a pixel electrode (fig 11, electrode 211 [0059]);
an intermediate layer (layer 212; [0059]) on the pixel electrode (211), the intermediate layer comprising an emission layer ([0059]);
an opposite electrode (electrode 213 [0062]) on the pixel electrode (211) such that the intermediate layer (212) is therebetween;

an organic encapsulation layer (321; [0075]) on the inorganic encapsulation layer (311); and 
a protection layer (333) on the organic encapsulation layer (321), the protection layer (333) comprising a first protection layer and a second protection layer ([0151]-[0155] teaches that layer 333 is made of the same material layer as 331 and figure 7 shows that material layer 331 is made of a stack of first protection layer 3311 and second protection layer 3312).
Yim does not explicitly disclose that the first protection layer comprises silicon nitride and the second protection layer comprises silicon oxynitride. 
Nonetheless, Kawato discloses wherein a first protection layer comprises a first protection layer comprising silicon nitride and a second protection layer comprising silicon oxynitride (fig 1, multi-layer sealing film 20a comprising layers 21a-24a; pages 16 and 19).  Kawato does not explicitly recite that the first layer 21a comprises silicon nitride and the second layer 22a comprises silicon oxynitride.  However, it is well known that silicon nitride has a refractive index of substantially 2.2 and page 16 of Kawato teaches that increasing the oxide component lowers the refractive 
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protection layer of Yim with the alternating stack of high and low refractive index materials as taught by Kawato since this will provide the organic light emission materials with protection from ultraviolet light. 

As to claim 2, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 1 (paragraphs above), 
Kawato further discloses wherein the second protection layer (silicon oxynitride layer 22a with the lower refractive index) is on the first protection layer (silicon nitride layer 21a with refractive index substantially 2.2; page 14) such that the first protection layer is closer to the organic emission layer than the second protection layer is (protection layer 21a is closer to organic emission layer 14 than protection layer 22a). 

As to claim 3, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 2 (paragraphs above),
Kawato further discloses wherein the protection layer comprises a plurality of pairs of the first protection layer and the second protection layer (page 14 describes the pairs of layers 21a-24a). 

As to claim 4, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 3 (paragraphs above),
Kawato further discloses wherein a first protection layer of any one pair in the protection layer disposed on another pair in the protection layer is on a second protection layer of the another pair below the one pair (fig 1, stacked pairs comprising layers 21a-24a; page 14). 

As to claim 5, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 3 (paragraphs above),
Kawato further discloses wherein the protection layer comprises laminating two or more layers and provides an example embodiment with five layers (page 3 and page 14). 

Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the protection layer of Yim in view of Kawato with between five to seven pairs of the high-low refractive index material layers since the optimum number of layers is a result effective variable that could easily be determined by one of ordinary skill in the art.  Specifically, one skilled in the art would understand from Kawato that the multi-layer stack requires at least one pair so that ultraviolet light is blocked and that increased pairs would block additional ultraviolet light while also realizing that increasing the number of layers results in increased manufacturing cost as well as decreased light emission efficiency.  

As to claim 6, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 2 (paragraphs above),
Kawato further discloses an additional protection layer (fig 1, layer 25a) on the protection layer (layers 21a-24a), the additional protection layer comprising SiOxNy (pages 16 and 19).  Kawato does not explicitly recite 

As to claim 7, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 2 (paragraphs above),
Kawato further discloses wherein a refractive index of the first protection layer is greater than that of the second protection layer (page 14, first layer 21a having refractive index of approximately 2.2 and layer 22a having refractive index of approximately 1.6). 

As to claim 8, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 7 (paragraphs above),

Instead, Kawato discloses wherein the first protection layer is approximately 2.2 and the second protection layer is approximately 1.6 (page 14). 
Nonetheless, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum refractive index of the protection layers of Yim in view of Kawato since this will allow for the thicknesses and sealing characteristics to be adjusted for the particular display application such as a display in a vehicle or on a watch. 

As to claim 9, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 7 (paragraphs above),
Yim in view of Kawato do not explicitly disclose wherein a difference between the refractive index of the first protection layer and the refractive index of the second protection layer is 0.09 or more and 0.48 or less. 
Instead, Kawato discloses wherein the difference between the refractive index of the first protection layer and the refractive index of the second protection layer is 0.6 (page 14). 
Nonetheless, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum refractive index of the protection layers of Yim in view of Kawato since this will allow for the thicknesses and sealing characteristics to be adjusted for 

As to claim 10, Yim in view of Kawato disclose the organic light-emitting display apparatus of claim 7 (paragraphs above),
Yim in view of Kawato do not explicitly disclose wherein a thickness of the first protection layer is 350A or more and 500A or less, and a thickness of the second protection layer is 600A or more and 700A or less. 
Instead, Kawato discloses wherein a thickness of the first protection layer is 230A and a thickness of the second protection layer is 310A (page 14). 
Nonetheless, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select the optimum 

Pertinent Art
US 2018/0373085A1 and US Patent 10,312,473 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/16/2021